The appellant was tried and convicted of the crime of rape in the circuit court of Monroe county, and the jury having disagreed as to the punishment to be inflicted, the court imposed the sentence of life imprisonment in the state penitentiary, as provided by statute in capital cases.
After a careful consideration of the case as made by the entire record, we find that no error of law was committed, and that the testimony was ample to sustain the verdict. No good purpose could be served by setting out the sordid details of the crime disclosed by the testimony. It is sufficient to say that in the main the story of the prosecutrix was reasonable; that none of her statements were contradictory on any material point; that she was abundantly corroborated by other witnesses as to the *Page 560 
fact of such a heinous crime having been committed against her; that she knew the appellant, who lived only a short distance from her home in the country, and, in view of the fact that the crime was committed in the daytime, could not have been mistaken in her identification of him as the guilty party. Neither was there any motive suggested or shown as to why she should have falsely accused him.
The case was peculiarly one for the jury as to the interpretation which could reasonably be placed on such statements of the prosecutrix on behalf of the state as are contended here by appellant to be unreasonable, and we do not feel justified in disturbing the verdict of guilty.
Affirmed.